                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

    MICHAEL WAYNE LONG                                                                               Plaintiff

    v.                                                               Civil Action No. 3:19-cv-P819-RGJ

    UNITED STATES OF AMERICA                                                                       Defendant

                                                 * * * * *

                                   MEMORANDUM AND ORDER

         This matter is before the Court upon a document filed by pro se Plaintiff Michael Wayne

Long which the Court construes as a motion to alter or amend the Court’s November 27, 2019,

Memorandum and Order denying his application to proceed without prepayment of fees and

directing him to pay the full $400.00 filing fee within 30 days (DN 7).1

         As stated in its prior Memorandum and Order, section 1915 of Title 28 of the United States

Code governs proceedings in forma pauperis. This statute provides in pertinent part as follows:

                 (g) In no event shall a prisoner bring a civil action . . . under this
                 section if the prisoner has, on 3 or more prior occasions, while
                 incarcerated or detained in any facility, brought an action or appeal
                 in a court of the United States that was dismissed on the grounds
                 that it is frivolous, malicious, or fails to state a claim upon which
                 relief may be granted, unless the prisoner is under imminent danger
                 of serious physical injury.

28 U.S.C. § 1915(g). This is known as the “three-strikes provision.” Under § 1915(g), a prisoner

incurs a “strike” any time he has a federal complaint or appeal dismissed on the grounds that it is

frivolous or malicious or fails to state a claim. Once a prisoner incurs “three strikes” under this

provision, he is no longer allowed to proceed in forma pauperis and must prepay the entire filing




1
 The actual title of the filing before the Court is “Memorandum of Law to Support this Cause of Action & To Show
Cause.”
fee before a federal court may consider his complaint or appeal, unless the prisoner demonstrates

that he is in “imminent danger of serious physical injury.”

        In its prior Memorandum and Order, the Court denied Plaintiff’s application pursuant to 28

U.S.C. § 1915(g) because Plaintiff has filed at least three civil actions while incarcerated in the

Commonwealth of Kentucky which were dismissed because they were frivolous, malicious, or

failed to state a claim upon which relief may be granted2 and because none of the allegations set

forth in the complaint showed that Plaintiff was in danger of serious physical injury.

        In his motion, Plaintiff does not dispute that he is subject to the three-strikes provision.

Rather, he reiterates that he is a “pauper” and states that the allegations set forth in his complaint

regarding violations of his “due process rights” are sufficient “to invoke review by a court.”

Plaintiff argues that under the “Equality Principle . . . to deny adequate review to the poor means

that * * * There can be no equal just where the kind of trial a . . . man gets depends on the amount

of money he has.” He continues, “The court must . . . consider the fact that plaintiff is a poor

person and cannot pay for the Judiciary filing fee.” Plaintiff argues that the Court’s denial of his

motion for leave to proceed without prepayment of fees under § 1915(g) violates “the Equality

Principle” of the Fourteenth Amendment.

        Plaintiff’s argument that § 1915(g) is unconstitutional has been considered and rejected by

the Sixth Circuit. See Wilson v. Yaklich, 148 F. 3d 596, 604-06 (6th Cir. 1998). Indeed, the Sixth

Circuit has specifically held that § 1915(g) “does not violate the Equal Protection Clause, does not

deny indigent prisoners access to the courts, and does not violate due process principles.” Lloyd

v. Graham, 22 F. App’x 525, 527 (6th Cir. 2001) (citing Wilson, 148 F. 3d. at 604-605).



2
 See, e.g., Long v. Hughes et al., Civil Action No. 3:97CV-P60-C; Long v. Howard-Hughes et al., Civil Action No.
3:98CV-P201-S; and Long v. Woosley, Civil Action No. 3:98CV-P411-C.


                                                       2
        Thus, finding no reason to alter or amend the Court’s November 27, 2019, Memorandum

and Order denying his application to proceed without prepayment of fees and directing him to pay

the full filing fee, IT IS HEREBY ORDERED that Plaintiff’s motion to alter or amend the

Court’s prior Memorandum and Order (DN 7) is DENIED.

        IT IS FURTHER ORDERED that within 21 days of entry of this Order, Plaintiff must

pay the $400.00 filing fee in full. Plaintiff is WARNED that his failure to pay the filing fee in

full within the time allowed will result in dismissal of the action and continued responsibility

for payment of the $400.00 filing fee. In re Alea, 286 F.3d 378, 381 (6th Cir. 2002) (“The

subsequent dismissal of the action under § 1915(g) for failure to pay that fee does not negate or

nullify the litigant’s continuing obligation to pay the fee in full.”).

Date:   January 22, 2020




cc:    Plaintiff, pro se
A961.011




                                                   3
